MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 60 
Docket:	   Kno-16-460	
Argued:	   March	3,	2017	
Decided:	  April	4,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               EDWARD	J.	HARSHMAN	
                                          	
                                         v.	
                                          	
                               SHEILA	C.	HARSHMAN	
	
	
GORMAN,	J.	

      [¶1]		Edward	J.	Harshman	appeals	from	a	divorce	judgment	entered	in	

the	 District	 Court	 (Rockland,	 Sparaco,	 J.)	 on	 his	 complaint	 against	 Sheila	 C.	

Harshman.	 	 Edward	 challenges	 the	 court’s	 exclusion	 of	 evidence	 at	 trial	 as	

well	as	its	calculation	of	the	parties’	respective	incomes	for	child	support	and	

spousal	support	purposes.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]	 	 The	 court	 made	 the	 following	 findings,	 which	 are	 supported	 by	

competent	record	evidence.		Edward	and	Sheila	were	married	in	2000.		They	

have	two	minor	children.		

	     [¶3]	 	 Edward	 has	 been	 a	 licensed	 physician	 since	 1999.	 	 He	 has	 never	

been	board-certified	and	has	no	admitting	privileges	to	any	hospitals,	but	has	
2	

maintained	his	own	medical	practice	for	most	of	his	career.		While	the	divorce	

was	 pending,	 Edward	 closed	 his	 medical	 practice,	 moved	 to	 Augusta,	 and	

began	 working	 as	 an	 independent	 contractor	 performing	 health	 screenings.		

He	 works	 two	 five-day	 weeks	 per	 month,	 but	 is	 physically	 able	 to	 work	

full-time	as	a	practicing	physician.			

	     [¶4]		Edward	has	earned	between	$0	and	$78,375	annually	through	his	

employment	as	a	physician.		Although	Edward	states	that	he	expects	to	earn	

$44,000	per	year	in	the	coming	years,	Department	of	Labor	statistics	estimate	

the	 average	 annual	 income	 for	 general	 medical	 practitioners	 in	 the	 Augusta	

area	 at	 $186,240.	 	 Edward	 was	 voluntarily	 underemployed	 throughout	 the	

marriage,	 and	 on	 a	 continuing	 basis,	 because	 “he	 has	 not	 needed	 to	 [work]	

given	the	substantial	income	that	he	receives	from	family	trusts.”		He	has	long	

received	 $6,000	 to	 $9,000	 per	 month	 or	 more	 in	 trust	 distributions;	 Edward	

received	 more	 than	 $100,000	 from	 the	 trusts	 in	 2014	 and	 again	 in	 2015.		

Although	Edward	does	not	have	a	right	to	demand	distributions,	his	sister	is	

the	trustee,	and	every	time	he	has	requested	a	distribution,	she	has	provided	

it.	 	 Edward	 and	 the	 family	 have	 relied	 on	 the	 trust	 distributions	 throughout	

the	marriage.			
                                                                                          3	

       [¶5]		The	court	found	that	Edward	“has	been	deliberately	attempting	to	

keep	 his	 income	 low	 and	 his	 expenses	 high	 during	 the	 pendency	 of	 the	

divorce”	and	has	“engaged	in	a	concerted	effort	to	manipulate	and/or	mislead	

[Sheila]	 as	 to	 the	 resources	 and	 income	 available	 to	 him,”	 and	 that	 Edward	

and	 his	 sister	 have	 colluded	 to	 artificially	 “adjust[]”	 the	 appearance	 of	

Edward’s	 income	 stream	 to	 avoid	 spousal	 support.	 	 In	 2015,	 the	 year	 that	

Edward	 filed	 the	 divorce	 complaint,	 Edward	 did	 not	 request	 trust	 funds.		

Edward	also	attempted	to	characterize	the	trust	distributions	as	repayments	

on	 a	 loan	 he	 made	 to	 the	 trust,	 a	 representation	 not	 supported	 by	 his	 tax	

returns,	 financial	 statements,	 or	 logic.	 	 Edward’s	 trust	 income	 has	 not	

decreased	 and	 is	 unlikely	 to	 do	 so,	 but	 if	 it	 did	 decrease,	 Edward	 could	 earn	

more	money	through	employment.		The	court	calculated	Edward’s	income	to	

be	$170,000	per	year.		

	      [¶6]	 	 With	 Edward’s	 agreement,	 Sheila	 has	 historically	 provided	 and	

continues	 to	 provide	 full-time	 homeschooling	 for	 the	 parties’	 children,	 and	

therefore	 remains	 unavailable	 to	 work	 outside	 the	 home.	 	 Sheila	 has	 no	

income	 other	 than	 the	 $5,700	 per	 year	 generated	 by	 the	 rental	 of	 her	

nonmarital	property	on	Nantucket.			
4	

         [¶7]		Edward	instituted	divorce	proceedings	against	Sheila	on	June	18,	

2015.		See	19-A	M.R.S.	§	901	(2016).		Sheila	counterclaimed	for	divorce.		

         [¶8]		The	court	conducted	a	hearing	on	the	divorce	on	June	1,	2016,	and	

August	5,	2016.		On	the	first	day	of	hearing,	Edward	moved	for	the	admission	

of	 various	 documents	 relating	 to	 his	 family	 trusts.	 	 In	 response	 to	 Sheila’s	

objection,	 the	 court	 excluded	 those	 documents	 from	 admission	 at	 trial	 as	

hearsay.			

         [¶9]	 	 On	 July	 26,	 2016,	 before	 the	 second	 hearing	 date,	 the	 court	

conducted	a	conference	on	Edward’s	request	to	discuss	the	admission	of	the	

previously-excluded	 trust	 documents,	 this	 time	 on	 the	 ground	 that	 he	 had	 a	

certification	 that	 rendered	 the	 documents	 self-authenticating	 “[c]ertified	

domestic	 records	 of	 a	 regularly	 conducted	 activity”	 pursuant	 to	 M.R.	 Evid.	

902(11).1		The	court	again	excluded	the	documents,	this	time	“in	the	interests	

of	justice”	pursuant	to	Rule	902(11).			


     1		Maine	Rule	of	Evidence	902(11)	provides	that	

	
         [t]he	 following	 items	 of	 evidence	 are	 self-authenticating;	 they	 require	 no	 extrinsic	
         evidence	of	authenticity	in	order	to	be	admitted:	
         	
                  .	.	.	.	
         	
                  (11)	 Certified	 domestic	 records	 of	 a	 regularly	 conducted	 activity.	 	 The	
         original	 or	 a	 copy	 of	 a	 domestic	 record	 that	 meets	 the	 requirements	 of	 Rule	
         803(6)(A)–(C),	 as	 shown	 by	 a	 certification	 of	 the	 custodian	 or	 another	 qualified	
         person	 that	 complies	 with	 a	 statute	 or	 a	 rule	 prescribed	 by	 the	 Maine	 Supreme	
         Judicial	Court.		Before	the	trial	or	hearing,	the	proponent	must	give	an	adverse	party	
                                                                                                         5	

        [¶10]	 	 On	 the	 second	 day	 of	 hearing,	 Edward’s	 sister	 appeared	 and	

testified,	 contrary	 to	 Edward’s	 representations	 throughout	 the	 litigation	 that	

his	sister	would	not	attend	the	hearing.		During	her	testimony,	Edward	sought,	

for	the	third	time,	admission	of	the	voluminous	trust	documentation.2		Sheila	

did	not	object	to	testimony	about	the	trust,	or	to	any	trust	documents	that	had	

been	 timely	 disclosed,	 but	 did	 object	 to	 the	 admission	 of	 underlying	 trust	

financial	 data	 that	 was	 requested	 in	 discovery	 but	 had	 never	 been	 provided.		

The	 court	 excluded	 those	 late-provided	portions	of	the	trust	documents	as	a	

discovery	sanction.			

        [¶11]	 	 By	 decision	 dated	 September	 2,	 2016,	 the	 court	 adopted	 the	

parties’	 agreement	 as	 to	 parental	 rights	 and	 contact	 and	 therefore	 awarded	

Sheila	sole	parental	rights	to	the	children.		In	addition,	the	court	divided	the	

parties’	assets	and	debts,	and	calculated	Edward’s	child	support	and	spousal	

support	obligations.3		Edward	appeals.			


          reasonable	 written	 notice	 of	 the	 intent	 to	 offer	 the	 record—and	 must	 make	 the	
          record	 and	 certification	 available	 for	 inspection—so	 that	 the	 party	 has	 a	 fair	
          opportunity	to	object	to	the	authenticity	of	the	record	or	on	the	basis	of	hearsay.		In	
          the	event	of	an	adverse	party’s	objection	to	a	record	offered	under	this	paragraph,	
          the	court	may	in	the	interests	of	justice	refuse	to	accept	the	certification	under	this	
          paragraph	 and	 require	 the	 party	 offering	 the	 record	 to	 provide	 appropriate	
          foundation	by	other	evidence.		
                  	
   2		The	court	noted	that	Edward	sought	to	introduce	“four	inches	of	documents.”			

   	
   3	 In	 addition,	 the	 court	 stated	 that	 Edward	 would	 be	 ordered	 to	 contribute	 toward	 Sheila’s	

attorney	fees	and	costs	because	Edward	is	better	able	to	absorb	the	costs	of	litigation	and	because	
6	

                                                II.		DISCUSSION	

         [¶12]	 	 The	 calculation	 of	 each	 spouse’s	 income	 is	 a	 key	 component	 in	

the	 court’s	 consideration	 of	 child	 support	 and	 spousal	 support	 issues	 in	 a	

divorce	 matter.	 	 19-A	 M.R.S.	 §	951-A(5)(E)	 (2016)	 (stating	 that	 one	 of	 the	

factors	the	court	“shall	consider”	in	awarding	spousal	support	is	“[t]he	income	

history	 and	 income	 potential	 of	 each	 party”);	 19-A	 M.R.S.	 §	 2006(1)	 (2016)	

(providing	 that	 child	 support	 is	 calculated	 relative	 to	 each	 party’s	 annual	

gross	 income).	 	 Here,	 the	 court	 found	 that	 Edward’s	 annual	 income	 is	

$170,000	and	Sheila’s	is	$5,700.		Contrary	to	Edward’s	contentions,	there	was	

ample	 record	 evidence	 to	 support	 both	 findings.	 	 See	 Efstathiou	 v.	 Aspinquid,	

Inc.,	2008 ME 145,	¶¶	48,	52,	956 A.2d 110 (stating	that	we	review	the	court’s	

findings	 of	 fact	 in	 its	 income	 determinations	 for	 clear	 error,	 and	 we	 will	 not	

disturb	 those	 findings	 if	 there	 is	 any	 competent	 evidence	 in	 the	 record	 to	

support	them).		

his	 actions	 had	 driven	 up	 the	 costs	 of	 the	 litigation.	 	 See	 19-A	 M.R.S.	 §	 105	 (2016);	 Conlogue	 v.	
Conlogue,	2006 ME 12,	¶	24,	890 A.2d 691.		Because	the	court	has	not	yet	issued	a	final	order	fixing	
any	amount	of	fees	and	costs,	however,	Edward’s	challenge	to	that	portion	of	the	court’s	judgment	
is	 not	 ripe	 for	 our	 review.	 	 See	 Ne.	 Inv.	 Co.,	 Inc.	 v.	 Leisure	 Living	 Cmtys.,	 Inc.,	 351 A.2d 845,	 848	
(Me.	1976).		
    		
    		We	 note	 that	 the	 trial	 court	 retained	 jurisdiction	 to	 award	 attorney	 fees	 notwithstanding	 the	
pending	appeal.		See	M.R.	App.	P.	3(b)(2);	M.R.	Civ.	P.	54(b)(3).		The	court	also	could	have	awarded	
costs	while	the	appeal	was	pending	if	we	had	granted	leave	for	it	to	do	so,	see	M.R.	App.	P.	14(c);	
M.R.	Civ.	P.	54(d);	Flaherty	v.	Muther,	2011 ME 32,	¶	90,	17 A.3d 640,	but	neither	party	requested	
the	leave.		Both	such	actions	would	have	best	served	the	interest	of	judicial	economy	in	that	they	
would	 have	 allowed	 our	 consideration	 of	 the	 entire	 matter,	 rather	 than	 creating	 a	 potentially	
piecemeal	appeal	process.	
                                                                                        7	

      [¶13]	 	 The	 court’s	 calculation	 of	 Sheila’s	 income	 is	 supported	 by	 the	

evidence	 of	 the	 amount	 she	 has	 received	 from	 the	 rental	 of	 her	 Nantucket	

property—an	amount	Edward	does	not	dispute.		We	discern	no	error	or	abuse	

of	 discretion	 in	 the	 court’s	 denial	 of	 Edward’s	 request	 to	 impute	 additional	

income	to	Sheila.		See	Carolan	v.	Bell,	2007 ME 39,	¶	19,	916 A.2d 945.		Sheila	

is	the	full-time	teacher	for	the	parties’	homeschooled	children,	a	role	she	and	

Edward	agreed	that	she	would	fulfill.		Thus,	the	court	reasonably	declined	to	

find	 that	 Sheila	 is	 voluntarily	 unemployed.	 	 On	 this	 record,	 the	 court	 also	

appropriately	refused	to	speculate	as	to	what	income	Sheila	might	be	able	to	

obtain	 by	 selling	 her	 nonmarital	 property	 and	 investing	 the	 proceeds.	 	 See	

Warner	 v.	 Warner,	 2002 ME 156,	 ¶	48,	 807 A.2d 607  (stating	 that	 “spousal	

support	 awards	 may	 not	 be	 based	 on	 speculative	 predictions	 of	 future	

economic	 circumstances”	 and	 holding	 that	 such	 calculations	 are	 “unduly	

speculative”	when	“there	is	no	evidence	from	which	the	court	could	determine	

the	 likely	 value”	 of	 property);	 see	 also	 Steeves	 v.	 Bernstein,	 Shur,	 Sawyer	 &	

Nelson,	P.C.,	1998 ME 210,	¶	27,	718 A.2d 186;	Sweeney	v.	Sweeney,	534 A.2d
1290,	1291	(Me.	1987);	cf.	19-A	M.R.S.	§	2007(3)(N)	(2016)	(allowing,	but	not	

requiring,	 the	 court	 to	 impute	 income	 to	 a	 parent	 based	 on	 ownership	 of	

“nonincome-producing”	assets	in	some	circumstances).		
8	

      [¶14]		As	to	Edward’s	income,	the	court’s	calculation	is	supported	by	the	

testimony	and	exhibits	of	an	accountant	hired	by	Sheila	as	an	expert	witness.		

We	 are	 not	 persuaded	 by	 Edward’s	 contentions	 that	 the	 accountant’s	

testimony	was	flawed	by	various	computation	errors;	such	alleged	errors	go	

to	the	weight	and	credibility	of	the	evidence,	and	were	therefore	matters	for	

the	 trial	 court’s	 determination	 alone.	 	 See	 Sloan	 v.	 Christianson,	 2012 ME 72,	

¶	33,	 43 A.3d 978  (“The	 trial	 court	 is	 not	 bound	 to	 accept	 any	 testimony	 or	

evidence	as	fact,	and	determinations	of	the	weight	and	credibility	to	assign	to	

the	 evidence	 are	 squarely	 in	 the	 province	 of	 the	 fact-finder.”).	 	 Edward	

cross-examined	 the	 accountant	 extensively	 about	 the	 asserted	 errors;	 the	

court	was	aware	of	Edward’s	contentions	on	these	points	and	simply	was	not	

persuaded	by	them.	

      [¶15]	 	 Edward’s	 argument	 that	 his	 trust	 fund	 distributions	 do	 not	

qualify	 as	 income	 is	 similarly	 misplaced.	 	 Title	 19-A	 M.R.S.	 §	 2001(5)(A)	

(2016)	expressly	defines	“[g]ross	income”	to	include	trust	fund	distributions:	

“Gross	 income	 includes	 income	 from	 an	 ongoing	 source,	 including,	 but	 not	

limited	 to,	 salaries,	 wages,	 commissions,	 royalties,	 bonuses,	 dividends,	

severance	pay,	pensions,	interest,	[and]	trust	funds	.	.	.	.”		Edward	argues	that	

because	 he	 receives	 discretionary	 disbursements	 to	 which	 he	 has	 no	 legal	
                                                                                        9	

entitlement,	and	because	the	trust	distributions	are	unlikely	to	continue	given	

evidence	that	the	trusts	have	lost	ninety	percent	of	their	value,	those	amounts	

do	 not	 constitute	 an	 “ongoing	 source”	 within	 the	 meaning	 of	 section	

2001(5)(A).		We	disagree.	

      [¶16]	 	 The	 record	 contains	 ample	 support	 for	 the	 court’s	 finding	 that	

Edward’s	 trust	 distributions	 are	 “ongoing”	 pursuant	 to	 section	 2001(5)(A),	

namely,	the	historical	evidence	that,	despite	his	medical	and	business	degrees,	

Edward	has	supported	his	family	not	by	his	employment,	but	by	utilizing	the	

trust	 distributions	 that	 he	 received	 throughout	 the	 marriage.	 	 Although	 the	

court	 found	 that	 Edward	 “does	 not	 have	 an	 absolute	 right	 to	 demand	 a	

distribution,”	 the	 court	 also	 relied	 on	 the	 evidence	 that	 Edward	 was	 given	 a	

trust	 disbursement	 every	 time	 he	 requested	 one.	 	 Given	 the	 duplicitous	

manner	 in	 which	 Edward	 and	 his	 sister	 conducted	 themselves	 during	 the	

proceedings,	 the	 court	 did	 not	 credit	 Edward’s	 or	 his	 sister’s	 testimony	

regarding	 the	 nature	 of	 prior	 trust	 distributions	 and	 the	 likelihood	 of	 future	

trust	distributions,	nor,	indeed,	any	of	the	evidence	on	which	Edward	relied	to	

argue	that	his	annual	income	is	considerably	less	than	that	found.		See	Sloan,	
10	

2012 ME 72,	¶	33,	43 A.3d 978.		This	was	the	court’s	prerogative,	and	we	do	

not	disturb	the	supported	findings	on	this	issue.4		See	id.	

        [¶17]	 	 Nor	 did	 the	 court	 err	 by	 excluding	 the	 voluminous	

documentation	 about	 the	 family	 trusts	 that	 Edward	 argues	 would	 have	

contravened	 the	 court’s	 findings	 regarding	 his	 income	 and	 supported	 his	

assertions	 about	 the	 nature	 of	 the	 trust’s	 payments	 to	 him	 and	 the	 future	

viability	 of	 the	 trusts.	 	 The	 court	 is	 vested	 with	 substantial	 authority	 to	

sanction	 a	 party	 for	 failure	 to	 comply	 with	 a	 discovery	 order,	 including	 by	

excluding	 from	 evidence	 any	 documents	 that	 are	 withheld	 or	 delayed	 in	

discovery.		M.R.	Civ.	P.	37(b)(2)(B);	Camp	Takajo,	Inc.	v.	SimplexGrinnell,	L.P.,	

2008 ME 153,	¶	13,	957 A.2d 68.		In	fashioning	a	discovery	sanction,	“the	court	

should	take	into	account	the	purpose	of	the	specific	rule	at	issue,	the	party’s	

conduct	 throughout	 the	 proceedings,	 the	 party’s	 bona	 fides	 in	 its	 failure	 to	

comply,	prejudice	to	other	parties,	and	the	need	for	the	orderly	administration	



   4		In	addition,	although	the	court	found	that	Edward	is	voluntarily	underemployed,	the	court	did	

not	impute	any	income	to	him	on	that	basis.		See	19-A	M.R.S.	§	2001(5)(D)	(2016)	(“Gross	income	
may	include	the	difference	between	the	amount	a	party	is	earning	and	that	party’s	earning	capacity	
when	 the	 party	 voluntarily	 becomes	 or	 remains	 unemployed	 or	 underemployed,	 if	 sufficient	
evidence	is	introduced	concerning	a	party’s	current	earning	capacity.”).		Thus,	we	need	not	consider	
Edward’s	 challenge	 to	 the	 court’s	 finding	 that	 he	 is	 voluntarily	 underemployed,	 and	 we	 focus	
instead	 on	 the	 court’s	 calculation	 of	 Edward’s	 actual	 income	 from	 employment	 and	 trust	 fund	
distributions.		To	the	extent	the	court	imputed	income	to	him	based	on	his	earning	capacity	if	the	
trust	 funds	 become	 no	 longer	 available	 in	 the	 future,	 the	 court’s	 findings	 are	 supported	 by	
competent	 record	 evidence	 and	 we	 discern	 no	 abuse	 of	 discretion	 in	 that	 determination.	 	 See	
Carolan	v.	Bell,	2007 ME 39,	¶	19,	916 A.2d 945.	
                                                                                               11	

of	 justice.”	 	 Baker’s	 Table,	 Inc.	 v.	 City	 of	 Portland,	 2000 ME 7,	 ¶	 17,	 743 A.2d
237.	 	 “Because	 the	 trial	 court	 must	 weigh	 these	 factors	 and	 is	 in	 a	 unique	

position	 to	 understand	 the	 effects	 of	 the	 failure	 to	 comply,	 both	 general	 and	

specific,	 we	 review	 the	 court’s	 decisions	 to	 impose	 sanctions	 for	 abuse	 of	

discretion.”		Id.;	see	Harris	v.	Soley,	2000 ME 150,	¶	11,	756 A.2d 499.			

       [¶18]		Here,	the	court	reasonably	excluded	the	proffered	“four	inches	of	

documents”	on	the	ground	that	they	were	voluminous	and	contained	detailed	

financial	 data,	 yet	 were	 not	 disclosed	 to	 Sheila	 until	 the	 week	 before	 the	

second	 of	 two	 trial	 dates	 (and	 well	 beyond	 the	 discovery	 deadline),	 despite	

Sheila’s	 timely	 discovery	 requests.	 	 In	 doing	 so,	 the	 court	 specifically	

addressed	 the	 factors	 relevant	 to	 a	 discovery	 sanction,	 including	 Edward’s	

repeated	attempts	to	seek	the	admission	of	the	same	information,	the	fact	that	

the	 trial	 would	 have	 been	 completed	 before	 his	 late	 disclosure	 but	 for	

accommodations	to	Edward’s	schedule,	Edward’s	various	attempts	to	mislead	

the	 court,	 the	 amount	 of	 documentation	 and	 the	 detailed	 nature	 of	 the	

evidence	 at	 issue,	 and	 Edward’s	 poor	 excuses	 for	 not	 having	 produced	 the	

documents	 earlier.5	 	 In	 addition,	 contrary	 to	 Edward’s	 contention,	 Sheila	 did	

argue	 that	 the	 admission	 of	 the	 documents	 at	 that	 time	 would	 cause	 her	

  5		Edward’s	counsel	argued	that	the	documents	were	not	timely	disclosed	because	“they’re	not	

under	our	control”	and	because	“some	of	the	[trusts’]	losses	were	a	little	embarrassing	and	[there	
was]	just	a	need	for	privacy	in	general.”			
12	

prejudice,	although	the	prejudice	to	a	party	by	the	admission	of	“four	inches	of	

documents”	 containing	 detailed	 financial	 data	 that	 were	 not	 disclosed	 until	

one	week	before	the	second	day	of	a	trial	seems	self-evident.		Edward	was	also	

allowed	 to	 present	 other	 evidence	 about	 the	 trust	 that	 he	 had	 timely	

disclosed,	 as	 well	 as	 his	 sister’s	 testimony	 as	 to	 matters	 within	 her	 personal	

knowledge—notwithstanding	 that	 he	 had	 represented	 to	 the	 court	 and	 to	

Sheila	 that	 his	 sister	 would	 not	 be	 appearing	 as	 a	 witness.	 	 In	 these	

circumstances,	 we	 discern	 no	 abuse	 of	 discretion	 in	 the	 court’s	 exclusion	 of	

the	trust	financial	records	as	a	discovery	sanction.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	      	       	
	
Stephen	 T.	 Hayes,	 Esq.	 (orally),	 Hayes	 Law	 Offices,	 Augusta,	 for	 appellant	
Edward	J.	Harshman	
	
Sarah	 Irving	 Gilbert,	 Esq.	 (orally),	 Elliott	 MacLean	 Gilbert	 &	 Coursey,	 LLP,	
Camden,	for	appellee	Shiela	C.	Harshman	
	
	
Rockland	District	Court	docket	number	FM-2015-113	
FOR	CLERK	REFERENCE	ONLY